Citation Nr: 1117206	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-44 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 29, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss on and after June 29, 2010.

3.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from September 1946 to January 1948 and from November 1949 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Center in Waco, Texas, on behalf of the Regional Office in St. Louis, Missouri (RO).  This matter also comes before the Board on appeal from a July 2010 rating decision by the RO.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

Evidence associated with the Veteran's claims file during the pendency of this appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The issue of entitlement to TDIU will be address in the remand portion of the decision below is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 29, 2010, the Veteran's service-connected bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level II for his right ear, and Level III for his left ear.  

2.  On and after June 29, 2010, the Veteran's service-connected bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level II for his right ear, and a Level V for his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to June 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100; 4.86 (2010).  

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss on and after June 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100; 4.86 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims of entitlement to increased evaluations for bilateral hearing loss arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for purposes of determining the severity of his bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the December 2008 and June 2010 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  During the December 2008 VA examination, the Veteran reported that his situation of greatest difficulty was hearing and understanding speech during a conversation, especially in the presence of background noise and without visual clues.  The VA examiner also noted that the Veteran's hearing loss resulted in "poor" social interactions and difficulty in following instructions.  The June 2010 VA examination did not include a discussion of the function effects of the Veteran's service-connected bilateral hearing loss.  If either or both of the VA examinations are deficient in terms of the functional effects of the Veteran's bilateral hearing loss, the Veteran must demonstrate prejudice due to any such deficiency.  Id.  To date, the Veteran has not advanced an argument that either the December 2008 or June 2010 audiological examinations was deficient in any respect or that he was prejudiced thereby.

Further, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from September 1946 to January 1948 and from November 1949 to June 1974.  In July 2008, he submitted a claim of entitlement to service connection for bilateral hearing loss.  In January 2009, the Veteran's claim was granted and a noncompensable rating was assigned to his service-connected hearing loss, effective July 25, 2008.  The Veteran appealed the January 2009 rating decision, seeking an initial compensable evaluation.  In July 2010, the noncompensable evaluation was increased to 10 percent, effective June 29, 2010.  The Veteran perfected an appeal and his claim was certified to the Board for appellate review.

I.  Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

A.  Prior to June 29, 2010

In July 2008, the Veteran underwent an audiological examination.  The results of this testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
60
65
LEFT
35
35
70
70
75

Based on these findings, the Veteran's average right ear puretone threshold was 51.25 decibels; his average left ear puretone threshold was 62.5 decibels.  38 C.F.R. § 4.85.  Speech recognition testing did not use the Maryland CNC word list, but instead used the CID W-22 word list.  The diagnosis was progressive mild to moderately severe sensorineural hearing loss above 1000 Hertz for his right ear, and mild to severe sensorineural hearing loss for his left ear.

In December 2008, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported his inservice noise exposure and his bilateral hearing loss symptoms.  The results of puretone thresholds testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
60
60
LEFT
30
30
65
65
70

The examiner determined that the Veteran's average right ear puretone threshold was 50 decibels, and his average left hear puretone threshold was 57.5 decibels.  Using the Maryland CNC word list, the Veteran's right ear speech discrimination score was 88 percent; he scored 84 percent on his left ear.  The diagnosis was bilateral mild to severe sensorineural hearing loss.

Because the July 2008 audiological examination did not include a speech discrimination test wherein the Maryland CNC word was used, the Board is unable to utilize the findings of that examination to determine the appropriate rating to be assigned to the Veteran's service-connected bilateral hearing loss.  Although the Rating Schedule provides a table to determine the appropriate rating based only on puretone thresholds averages, this method can only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85 (a), (c), Table VIA.  Given that the July 2008 examiner did not so certify, the findings from that examiner cannot be consider with respect to the Veteran's claim at issue herein.

Applying the December 2008 results to the Rating Schedule revealed numeric designations of Level II for his right ear and Level III for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. 
§ 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  Additionally, although the Veteran has shown less than 30 decibels at 1000 Hertz in his right ear, he has not shown 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

This does not mean that the Veteran does not have a hearing loss disability prior to June 29, 2010.  The record, to include the December 2008 VA examination, shows otherwise.  However, the degree to which this disability effects the average impairment of earnings, according to the Rating Schedule, does not result in a compensable evaluation prior to June 29, 2010.  38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings prior to June 29, 2010, the noncompensable rating already assigned to the Veteran's service-connected bilateral ear hearing loss is appropriate, and entitlement to a compensable evaluation for bilateral hearing loss during this period is not warranted.  Fenderson, 12 Vet. App. at 126.

B.  On and After June 29, 2010

On June 29, 2010, the Veteran underwent another VA audiological examination.  The results of puretone thresholds testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
60
60
60
LEFT
20
40
70
65
70

The examiner calculated that the Veteran's average right ear puretone threshold was 50 decibels, and that his average left ear puretone threshold was 61.25 decibels.  On speech recognition testing, using the Maryland CNC word list, the Veteran scored an 86 percent with his right ear, and a 70 percent with his left ear.  The diagnosis was normal to moderately severe right ear sensorineural hearing loss, and normal to severe left ear sensorineural hearing loss.

Applying the June 29, 2010 results to the Rating Schedule revealed numeric designations of Level II for his right ear and Level V for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. 
§ 4.85, Table VII of the Rating Schedule results in 10 percent rating for the Veteran's bilateral hearing loss.

On and after June 29, 2010, the Veteran's test results did not demonstrate a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  Further, with respect to his right ear, the Veteran has shown less than 30 decibels at 1000 Hertz, but not 70 decibels or more at 2000 Hertz.  With respect to his left ear, the Veteran has not shown less than 30 decibels at 1000 Hertz, or 70 decibels or more at 2000 Hertz.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss on or after June 29, 2009.

II.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

Prior to June 29, 2010, the Veteran's bilateral hearing loss was manifested by a numeric designation of Level II for his right ear and Level III for his left ear.  The Veteran reported that he had difficulty hearing and understanding conversational speech, especially in the presence of background noise and without visual clues.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present prior to June 29, 2010.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology during this period.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

On and after June 29, 2010, the Veteran's bilateral hearing loss was manifested by a numeric designation of Level II for his right ear and Level V for his left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture represented by a 10 percent disability rating.  Rating is excess of 10 percent are provided for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present on and after June 29, 2010.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology during this period.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against evaluations in excess of those already assigned to the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied prior to June 29, 2010.

A rating in excess of 10 percent for bilateral hearing loss is denied on and after June 29, 2010.


REMAND

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the initial rating for bilateral hearing loss.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased initial rating for bilateral hearing loss, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:

1. The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of TDIU must be adjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


